People v Serrano (2017 NY Slip Op 04209)





People v Serrano


2017 NY Slip Op 04209


Decided on May 25, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2017

Tom, J.P., Sweeny, Richter, Kapnick, Webber, JJ.


4110 397/14

[*1]The People of the State of New York, Respondent,
vOmix Serrano, Defendant-Appellant.


Feldman and Feldman, Uniondale (Steven A. Feldman of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Matthew B. White of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Peter J. Benitez, J.), rendered May 15, 2015, as amended June 4, 2015, convicting defendant, upon his plea of guilty, of attempted rape in the first degree, and sentencing him, as a second violent felony offender, to a term of seven years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal (see People v Bryant, 28 NY3d 1094 [2016]), which forecloses review of his claim that his sentencing was procedurally deficient. Regardless of whether defendant made a valid waiver, defendant did not preserve his claim that the sentencing court should have asked him if he had opportunity to read the presentence report, if he had discussed it with counsel, and if he wanted to challenge any facts stated in the report. Furthermore, we decline to review this claim in the interest of justice. As an alternative holding, we also reject it on the merits. The sentencing was conducted in full accordance with the Criminal Procedure Law, which provides a defendant with ample opportunity to refute a presentence report, and the court was under no obligation to import additional sentencing procedures from another jurisdiction.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 25, 2017
CLERK